[Cite as State v. Scott, 2022-Ohio-2723.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 17-21-10

        v.

JOSHUA L. SCOTT,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 19CR000251

                                       Judgment Affirmed

                              Date of Decision: August 8, 2022




APPEARANCES:

        Victoria Bader for Appellant

        Timothy S. Sell for Appellee
Case No. 17-21-10


SHAW, J.

        {¶1} Defendant-appellant, Joshua Scott (“Scott”), brings this appeal from the

April 30, 2021 judgment of the Shelby County Common Pleas Court sentencing him

to an aggregate 14-year prison term after Scott was convicted by a jury of two counts

of rape. On appeal, Scott argues that his convictions were against the manifest

weight of the evidence, that the prosecutor committed misconduct during closing

arguments, and that he received ineffective assistance of counsel.

                                            Background

        {¶2} On August 29, 2019, Scott was indicted for two counts of rape in

violation of R.C. 2907.02(A)(2), both felonies of the first degree.1 It was alleged

that Scott forcibly engaged in sexual conduct with his juvenile sister-in-law on two

occasions several years prior.

        {¶3} Scott pled not guilty to the charges and proceeded to a jury trial wherein

he was convicted of both counts of rape. Prior to sentencing, Scott filed a motion

for a new trial arguing that the State committed prosecutorial misconduct in closing

arguments by implying that Scott had a burden to rebut the State’s evidence. The

trial court filed a written journal entry overruling the motion, determining, inter alia,

that as soon as a comment was made by the prosecutor in closing arguments

regarding the “unchallenged” and “unrebutted” testimony of the victim, the trial


1
 Scott was also initially indicted for two counts of gross sexual imposition; however, those counts were
eventually dismissed by the State and we will not further address them. (Doc. No. 200).

                                                  -2-
Case No. 17-21-10


court provided a curative instruction to the jury indicating that Scott did not have

any burden in this case and that the State had the burden to establish that the crimes

were proven beyond a reasonable doubt.

       {¶4} On April 30, 2021, Scott was sentenced to serve 7-year prison terms on

each count, consecutive to each other, for an aggregate 14-year prison term. It is

from this judgment that Scott appeals, asserting the following assignments of error

for our review.

                          Assignment of Error No. 1
       Mr. Scott’s convictions for rape were against the manifest weight
       of the evidence.

                        Assignment of Error No. 2
       Mr. Scott was denied his right to a fair trial when the state
       committed prosecutorial misconduct during closing arguments.

                         Assignment of Error No. 3
       Joshua Scott was denied the effective assistance of counsel as
       guaranteed by the Sixth and Fourteenth Amendments to the U.S.
       Constitution.

                             First Assignment of Error

       {¶5} In his first assignment of error, Scott argues that his convictions were

against the manifest weight of the evidence.

                                 Standard of Review

       {¶6} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing

                                         -3-
Case No. 17-21-10


so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶7} Nevertheless, a reviewing court must allow the trier-of-fact appropriate

discretion on matters relating to the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                                 Controlling Statute

       {¶8} Scott was convicted of two counts of rape in violation of R.C.

2907.02(A)(2), which reads: “No person shall engage in sexual conduct with

another when the offender purposely compels the other person to submit by force

or threat of force.”




                                          -4-
Case No. 17-21-10


                                Evidence Presented

       {¶9} H.Y. testified that she was born in April of 1992, making her 28 years

old at the time of trial. She had two children, she was married, and she was a stay-

at-home mother.

       {¶10} H.Y. testified that Scott had previously been married to H.Y.’s older

sister. The exact length of the marriage between Scott and H.Y.’s older sister is

unclear from record; however, through H.Y.’s testimony it is clear that Scott and

H.Y.’s older sister were in a relationship during H.Y.’s early teenage years.

       {¶11} According to H.Y., in the winter of 2004, H.Y. was “kicked out” of

her house by her stepmother, so she went to live with her older sister and Scott in

Tennessee. However, less than a year later, H.Y. moved back to Sidney, Ohio with

her parents. Within six months to a year after H.Y. returned to Sidney, H.Y.’s older

sister and Scott also moved to Sidney.

       {¶12} H.Y. testified that she would occasionally babysit for her older sister

and Scott in Sidney. H.Y. testified that one day she was walking home from school

with her brother and her friends when Scott picked her up and said that she had to

watch his child while H.Y.’s older sister and Scott were at work. However, H.Y.

testified that Scott actually took her to his apartment in Sidney and that Scott

“[p]ulled [her] pants down, put [her] on the couch, held [her] legs and [her] arms,

and penetrated [her]” with his penis. (Tr. at 96-97). H.Y. testified that she was 13


                                         -5-
Case No. 17-21-10


or 14 years old at the time of the incident. She testified that she asked Scott to stop,

that he pinned her arms and legs down, and that he had “intercourse” with her. (Id.

at 97).

          {¶13} H.Y. testified that Scott “finished” in a rag. She stated that Scott made

her take the rag with her when they left the apartment, and that Scott had her throw

the rag in a trashcan at a Speedway in Sidney.

          {¶14} H.Y. testified that Scott threatened her, albeit not physically. She

testified that her parents were “not the best with money, they needed help, and

[Scott] and [her] sister helped a lot – a lot with that. He said he wouldn’t help them

anymore.” (Tr. at 100). H.Y. also testified that Scott threatened to “beat up” H.Y.’s

older sister if H.Y. did not cooperate.

          {¶15} As to the second alleged rape, H.Y. testified that one day she was in

the shower at her father’s house when Scott came into the bathroom and also got

into the shower. “He had grabbed me in the shower, played with my breasts, put his

fingers in [my vagina].” (Tr. at 99). H.Y. testified that Scott then forced her to “give

him head.” (Id.) H.Y. testified that Scott left after he was finished and he was gone

when she came out of the bathroom. H.Y. testified that she did not fight back

because she “learned [her] lesson” that it “wasn’t the first time, so [she] knew it

wasn’t gonna be the last[.]” (Id. at 100).




                                            -6-
Case No. 17-21-10


       {¶16} H.Y. acknowledged that she initially provided different details

regarding the bathroom incident than she told at trial. Regarding the differences, she

stated that, “It happened more than once. Some of them kind of blur together.” (Tr.

at 101). However, she testified that what she described in the courtroom was what

actually happened. Further, she testified that these two incidents were the only times

Scott penetrated her vaginally.

       {¶17} H.Y. then detailed her last interaction with Scott. She stated that she

was babysitting her older sister and Scott’s children while her sister and Scott were

out drinking. H.Y. testified that when her sister and Scott returned home, H.Y. went

to the kitchen to make her older sister coffee. At that time, Scott came into the

kitchen, pinned H.Y. against the kitchen sink and started kissing her. H.Y.’s older

sister came into the kitchen and saw Scott kissing H.Y. According to H.Y., her older

sister started yelling and screaming. H.Y. then left the residence. H.Y. testified that

she was approximately 15 years old at the time of the kitchen incident.

       {¶18} H.Y. testified that she did not report the incidents when they occurred

because “nobody was gonna believe me.” (Tr. at 103). She further testified, “[m]y

sister had her suspicions that things were going on and she had brought it to my

parent’s attention and they didn’t want to look into it because she had children with

him.” (Id.) H.Y. testified that she only reported the incident when the police reached

out to her to speak with her regarding an investigation.


                                         -7-
Case No. 17-21-10


       {¶19} On cross-examination, H.Y. acknowledged that she did not tell her

older sister about the alleged rape incidents when her older sister saw Scott kissing

her in the kitchen. She also acknowledged that she never spoke to the police at all

until the police came to her years later.

       {¶20} On re-direct, H.Y. clarified that there were other times that Scott

picked her up from school than the first rape incident. Further, she clarified that she

did not tell her sister about the sexual assaults because she thought she would be

considered a “home wrecker.” (Tr. at 110). Finally, H.Y. testified she was afraid

that her sister would “disown” her, and that she was afraid of Scott because he was

“intimidating .” (Id. at 111).

       {¶21} A detective who investigated the matter was the only other witness

presented by the State. The detective testified that he was looking into a different

investigative matter when he learned that H.Y. was possibly a victim of prior sexual

abuse. He testified that he went to H.Y.’s residence and spoke with her and arranged

an interview. The detective testified that H.Y. was upset during her interview and

that her testimony at trial was largely consistent with what she told him during the

interview.

       {¶22} The detective also interviewed Scott and Scott “described [his]

relationship [with H.Y.] as drunk nights and party nights.” (Tr. at 115). The

detective testified,


                                            -8-
Case No. 17-21-10


         I asked him if something sexual in nature occurred between [Scott
         and H.Y.] and his word was eventually. I asked him how many
         times he had a sexual relationship with her, and he says I believe
         once or twice. I asked him what the age of [H.Y.] was during these
         sexual incidences and he said, to quote, if I’m not mistaken, but
         don’t quote me, I want to say 18, but I was pretty intoxicated for
         a party.

(Id. at 116). The detective testified that he then asked Scott if he had ever forced a

sexual encounter with H.Y. and Scott said that he did not, and that the sexual

relationship was “actually her idea.” (Id.)

         {¶23} The detective testified that no forensic work was done in this case

because the alleged rapes occurred so long ago. However, he testified that in his

experience delayed reporting of sexual assaults “occurs a lot.” (Tr. at 117).

         {¶24} On cross-examination, the detective testified that Scott told him that

Scott did not want his ex-wife to know about the sexual conduct until he had a

chance to tell her himself. The detective also testified that his narrative report did

not contain all the statements that he testified to because the report was just a

summary synopsis of the recorded interview, which he listened to prior to the trial.

                                                Analysis

         {¶25} Scott argues on appeal that H.Y.’s testimony was not sufficiently

credible to support his convictions for rape.2 He contends that the disclosures were



2
  Although he argues that his convictions are against the manifest weight of the evidence, Scott focuses his
challenges on H.Y.’s credibility. He does not specifically make any arguments regarding any of the actual
elements of the offenses.

                                                    -9-
Case No. 17-21-10


made more than a decade after the offenses and that H.Y. did not disclose the

offenses until law enforcement came to her, limiting her credibility. Further, he

argues that since H.Y. acknowledged her testimony at trial was slightly different

than what she told the detective initially, her testimony did not establish guilt

beyond a reasonable doubt.

       {¶26} Contrary to Scott’s arguments, the jury found H.Y. credible and a

reviewing court must allow the trier-of-fact appropriate discretion on matters

relating to the credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231

(1967). The trier-of-fact may take note of any inconsistencies and resolve them

accordingly, “believ[ing] all, part, or none of a witness’s testimony.” State v. Raver,

10th Dist. Franklin No. 02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176

Ohio St. 61, 67 (1964).

       {¶27} Moreover, aside from the fact that the jury found H.Y. credible, the

jury was also presented with the statements of Scott through the detective in this

case. Scott acknowledged engaging in some sexual conduct with H.Y. “once or

twice,” which effectively corroborates the amount of times H.Y. testified that she

had been vaginally penetrated by Scott. Thus while H.Y.’s credibility was pivotal

in this case, it was not the only evidence before the jury.

       {¶28} As the jury was in the best position to evaluate H.Y.’s testimony, we

do not find that the jury clearly lost its way in this matter. See State v. Whiteside, 2d


                                          -10-
Case No. 17-21-10


Dist. Montgomery No. 19482, 2003-Ohio-3030, ¶ 27 (holding rape conviction was

not against the weight of the evidence even though “minor and peripheral

inconsistencies exist in some of the details of the accounts of the rapes that [the

victim] gave to police as against her trial testimony, [because] the basic elements of

her accounts remained the same.”). For these reasons, Scott’s first assignment of

error is overruled.

                            Second Assignment of Error

       {¶29} In his second assignment of error, Scott argues that the prosecutor

committed misconduct during closing arguments. More specifically, he contends

that the prosecutor improperly expressed his opinion regarding the victim’s

credibility, and that the prosecutor improperly implied that the defense had a burden

to rebut the State’s evidence.

                                 Standard of Review

       {¶30} “We review allegations of prosecutorial misconduct during closing

arguments by asking ‘whether the remarks were improper and, if so, whether they

prejudicially affected substantial rights of the defendant.’” State v. McAlpin, ---

Ohio St.3d ---, 2022-Ohio-1567, ¶ 156, quoting, State v. Smith, 14 Ohio St.3d 13,

14 (1984). Although “criminal trials cannot be squeezed dry of all feeling,” State

v. Keenan, 66 Ohio St.3d 402, 409 (1993), “excessively emotional arguments

tending to inflame the jury’s sensibilities” are improper. State v. Tibbetts, 92 Ohio


                                        -11-
Case No. 17-21-10


St.3d 146, 168 (2001). However, “[t]he touchstone of the analysis ‘is the fairness

of the trial, not the culpability of the prosecutor.’” State v. Leonard, 104 Ohio St.3d

54, 2004-Ohio-6235, ¶ 155, quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct.

940 (1982).

       {¶31} Notably, where Scott failed to object to a purportedly improper closing

argument, he has forfeited all but plain error. McAlpin at ¶ 157. To establish plain

error, Scott has to show that an error occurred, that the error was obvious, and that

there is a “a reasonable probability that the error resulted in prejudice,” meaning

that the error affected the outcome of the trial. (Emphasis sic.) State v. Rogers, 143

Ohio St.3d 385, 2015-Ohio-2459, ¶ 22.

                                      Analysis

       {¶32} In claiming that the prosecutor committed misconduct during closing

arguments, Scott first contends that the prosecutor improperly expressed an opinion

regarding H.Y.’s credibility in this matter. The statement he contends is improper is

contained within the following passage:

       So I’d also ask you as it relates to [H.Y.]’s testimony to consider
       that – that she’s married. She has three children. These incidents
       were long past occurred. Technically they were – they were
       behind her. She had no – she had no reason to come forward and
       – and to cooperate with the detective. She had no reason coming
       to testify to you if – if what she says – says wasn’t true. I mean,
       what would possibly be the rationale for her to subject herself to
       this sort of thing if – if it wasn’t true?



                                         -12-
Case No. 17-21-10


             We’d also ask you to take a look at her – at her credibility.
       She had the guts to come in here and testify. She had to look at
       you and tell what happened to her. I’m – I’m quite certain that
       that would have been a very embarrassing thing for her to do and
       – and I’m sure it was traumatic for her. Yet she did it, and she did
       it in a believable fashion.

            She – she was able to provide you the surrounding facts. She
       was able to provide locations. She was able to provide detail. She
       was able to provide sequence of events that happened. This – this
       was not something that was made out of whole cloth. This was not
       some type of a cover-up. This was things that happened to her that
       she relayed to you.

(Emphasis added.) (Tr. at 134-135).

       {¶33} In his brief, Scott focuses on the prosecutor’s italicized statement

above that H.Y. “did it in a believable fashion,” contending that by making this

statement in closing arguments, the prosecutor effectively expressed his belief that

H.Y. was credible. However, Scott’s attempts to view this single comment in

isolation, divorced from its context, which shows that the prosecutor was not

personally vouching for H.Y. or expressing his own opinion on her credibility.

       {¶34} It is important to emphasize the word choices of the prosecutor. The

prosecutor did not state that H.Y. “is believable,” he stated that H.Y. testified in a

“believable fashion.” As the passage in its entirety shows, prior to the prosecutor

stating that H.Y. testified “in a believable fashion,” the prosecutor listed reasons

why H.Y. had little reason to come forward at all, let alone little reason to fabricate

a story. Then, after the prosecutor stated that H.Y. testified in a “believable fashion,”


                                          -13-
Case No. 17-21-10


the prosecutor pointed to numerous details that H.Y. was able to provide despite the

amount of years that had passed since the incidents occurred. Thus the surrounding

circumstances show that the prosecutor was not expressing a personal opinion

regarding H.Y.’s credibility, but rather emphasizing the circumstances surrounding

her testimony and highlighting the lack of motive for her to lie, all of which he

argues means the testimony should be considered to be objectively believable.

       {¶35} The Supreme Court of Ohio has cautioned that “isolated comments by

a prosecutor are not to be taken out of context and given their most damaging

meaning” State v. Noling, 98 Ohio St.3d 44, 2002-Ohio-7044, ¶ 94, citing Donnelly

v. DeChristoforo, 416 U.S. 637, 647, 94 S.Ct. 1868 (1974) (“a court should not

lightly infer that a prosecutor intends an ambiguous remark to have its most

damaging meaning or that a jury, sitting through lengthy exhortation, will draw that

meaning from the plethora of less damaging interpretations.”). Given the context

surrounding the purportedly improper statement, we cannot find that the prosecutor

committed misconduct.

       {¶36} Furthermore, we emphasize that Scott did not object to the

prosecutor’s statement that H.Y. “did it in a believable fashion,” and we would

review the comment for plain error. Again, we find no error, but even if we did, the

error would not be sufficient to meet the significant “plain error” threshold. Thus

this argument is not well-taken.


                                       -14-
Case No. 17-21-10


         {¶37} Next, Scott argues that the prosecutor committed misconduct in

rebuttal closing argument by implying that Scott had a burden to rebut or otherwise

challenge H.Y.’s testimony. The purportedly improper statements occurred during

the following exchange, which was immediately followed by a curative instruction

by the trial court.

         Look, if you believe her, okay, if you believe her, what was she
         supposed to do at that age? If you don’t believe her, you’re gonna
         find him not guilty. But if you believe her, what was she supposed
         to do? She kept it – she tried to tell the parents, it didn’t work.
         She was frightened of the man. She was afraid he might harm her
         sister and then finally, years later, [a] detective shows up on her
         doorstep and asks about it and she lets it come. And she – and she
         tells him.

         So, folks, this case all turns on the credibility of that one witness.
         Her testimony is unchallenged, it’s unrebutted. If – her testimony,
         if you believe her, is the only evidence before you. It is, as a result,
         clear and convincing and I would ask you to return a verdict of
         guilty on Mr. Scott.3

         THE COURT: Counsel approach.

         (Off the record colloquy between Court and Counsel)

         THE COURT: Ladies and Gentlemen of the jury, I have a – just
         a cautionary instruction for you.

             You’ve heard some arguments of Counsel today, and I want
         to make it very clear to you. The defense has no obligation to

3
  “Clear and convincing” has its own standard in the law, which is below the “beyond a reasonable doubt”
required for a conviction. Thus by using wording that has its own specific legal meaning, the prosecutor can
create serious issues and we strongly discourage it. Nevertheless, the jury was never instructed on a “clear
and convincing” standard, only on a “beyond a reasonable doubt” standard, thus the jury had no basis for
comparison. Furthermore, there was no objection to the language and there is no argument regarding it on
appeal. We find no plain error due to the trial court’s thorough instructions on the appropriate burden of proof
and we will not further address the issue.

                                                     -15-
Case No. 17-21-10


       present any evidence at all. If – and so any suggestions by – by the
       Prosecution that – that there was no evidence in defense
       presented, that’s not part of this case.

            As I will explain to you when I go through my general
       instructions here, this case is to – is to be decided by you based
       upon the evidence that is presented and the State has the burden
       of presenting all that evidence.

(Tr. at 143-144).

       {¶38} Scott contends that during the preceding statement, the prosecutor

improperly implied that Scott had a burden to present evidence in this case. He

argues that this second improper comment, coupled with the first that he felt was

improper, deprived him of a fair trial.

       {¶39} Again, we have not found that the first comment made by the

prosecutor regarding H.Y. testifying in a “believable fashion” rises to the level of

expressing an opinion in this matter, thus any subsequent purported misconduct

during closing arguments cannot “compound” on the first comment.

       {¶40} At the outset we would note that while it is undeniably true that Scott

had no burden to present evidence in this case, he could have “rebutted” or

“challenged” the State’s evidence through cross-examination. Nevertheless, the trial

court was evidently of the opinion, and we concur, that the prosecutor’s statement

could be construed as erroneously implying that Scott had a burden to rebut or

challenge the State’s evidence with defense evidence and perhaps even defense

testimony. Because of this, the trial court immediately halted closing arguments and

                                          -16-
Case No. 17-21-10


then gave a curative instruction to the jury. There are no indications that the jury did

not follow the trial court’s instructions, and, in fact, a jury is presumed to follow the

court’s instructions. State v. Garner, 74 Ohio St.3d 49, 59, 1995-Ohio-168.

       {¶41} Thus even accepting that the prosecutor made an improper

implication, we cannot find that Scott was deprived of his right to a fair trial because

the trial court immediately corrected the matter and there is simply no indication

that the jury did not follow the court’s instruction. Therefore, Scott’s second

assignment of error is overruled.

                              Third Assignment of Error

       {¶42} In his third assignment of error, Scott argues that he received

ineffective assistance of counsel. Specifically, he contends that counsel was

ineffective for failing to object to the prosecutor’s comment discussed in the

previous assignment of error that H.Y. testified in a “believable fashion.”

                                 Standard of Review

       {¶43} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052 (1984). In order to show counsel’s conduct was deficient or

unreasonable, the defendant must overcome the presumption that counsel provided


                                          -17-
Case No. 17-21-10


competent representation and must show that counsel’s actions were not trial

strategies prompted by reasonable professional judgment. Strickland at 689; State

v. Harris, 3d Dist. Allen No. 1-21-30, 2021-Ohio-4559, ¶ 6.

                                       Analysis

       {¶44} We can find no ineffective assistance of counsel in this matter given

that we have already determined the prosecutor’s statement that H.Y. testified in a

“believable fashion” did not constitute improper vouching when placed in its proper

context. Moreover, even if it did, we cannot find that it impacted the trial as a whole.

Therefore, Scott can meet neither prong of the Strickland test, and his third

assignment of error is overruled.

                                     Conclusion

       {¶45} For the foregoing reasons, Scott’s assignments of error are overruled

and the judgment of the Shelby County Common Pleas Court is affirmed.

                                                                  Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                         -18-